Citation Nr: 1431518	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to September 1959.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have any period of wartime service.


CONCLUSION OF LAW

The criteria have not been met for a permanent and total rating for pension purposes.  38 U.S.C.A. § 1521 (West 2002 and Supp. 2013); 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, the VA has a statutory duty to notify the appellant of the criteria to substantiate his claim and to assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, however, the law and not the evidence, is dispositive.  Under such circumstances, the VA's duty to notify and assist the appellant is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

The appellant seeks entitlement to a permanent and total rating for pension purposes.  However, he does not meet basic eligibility criteria for such a benefit.  Accordingly, the appeal will be denied.  

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.  A Veteran meets the service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability or at the time of his discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203 (2013); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In December 2013, the Veteran stated that in 1957, he was stationed aboard an aircraft carrier which was sent to Indonesia due to a military crisis.  He reported that he was there for a week waiting to go ashore when the carrier was sent to the Republic of the Philippines for a year of standby duty.  He contended that such duty was tantamount to a form of war.  

Whether a Veteran's service includes wartime service is a matter of law. The term "period of war" is currently defined by statute.  The two periods of war most proximate to the Veteran's service are the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101(11) (West 2002).  The Korean conflict is defined by statute as that period beginning on June 27, 1950 and ending on January 31, 1955.  38 U.S.C.A. § 101(9) (West 2002); 38 C.F.R. § 3.2(e) (2013).  The Vietnam era is defined by statute as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2013).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2013). 

Given the foregoing definitions, the appellant's service from September 1956 to September 1959 did not take place during a period of war.  Although the appellant contends that it was tantamount to a period of war, the Board is bound by the applicable statutes and VA regulations when considering an appellant's claim.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2013).

In sum, the Veteran's service does not meet the criteria for basic eligibility for nonservice-connected pension benefits. 38 U.S.C.A. § 1521(j) ; 38 C.F.R. § 3.3.  Although he served for more than 90 days, no portion of his service extended to a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Because the service department records fail to show threshold eligibility, the claim lacks legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a permanent and total disability rating for pension purposes is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


